DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 54 is objected to because of the following informalities:  
Regarding claim 54:  Claim 54 recites “claim 501”. There is no claim 501.   For the purposes of further examination this has been interpreted as meaning “claim 51”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 37-39, 41-45, 47-51 and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,962,571 to Overbeek et al.
Regarding claim 1:  Overbeek teaches a method for making an aqueous emulsion.  The process comprises: oligomerizing a mixture of free-radically polymerizable monomers in an aqueous mixture (Overbeek 1:45-57).  The oligomer in this mixture has a number average Overbeek 1:47).  The preferred glass transition temperature (Tg) is 50-125C (Overbeek 1:50) which teaches the claimed range with sufficient specificity.  The oligomer is water-soluble as indicated by its description as a solution in water (Overbeek 1:45).  The contents of this mixture comprise 1-45 wt% of an acid functional monomer (Overbeek 7:26), 98.5-50 wt% of a non-acid monomer (Overbeek 7:29).  Overbeek further teaches 1-10 wt% monomers which applicant considers to be adhesion promoting (e.g. ketones, diacetone acrylamide, etc.; Overbeek 7:10-28) as identified in e.g. instant claim 39.
In the presence of this aqueous oligomer solution, the following is emulsion polymerized: at least one free-radically polymerizable monomer having a Tg of at least 40C lower than the oligomer is polymerized (Overbeek 1:57-65).  The oligomer is present at 5-50 wt% of the emulsion polymer (Overbeek 11:40-43).  Adipic hydrazine is not required and its absence is at once envisaged.  Overbeek teaches crosslinking/multifunctional extender monomers (Overbeek 8:25-37 and claim 20) and shows that when the crosslinking monomer is used, it is used within the claimed amounts (e.g. 3 wt% diacetone acrylamide in Example 1).  Overbeek (claims 5-8) teaches the minimum film forming temperature and Koenig hardness.
Regarding claims 2 and 41:  Overbeek teaches coating composition (Overbeek 1:5-10) comprising, polymerizing in the presence of an oligomer, at least one free-radically polymerizable monomer having a Tg of at least 40C lower than the oligomer (Overbeek 1:57-65).  The oligomer is present at 5-50 wt% of the emulsion polymer (Overbeek 11:40-43).  Adipic hydrazine is not required and its absence is at once envisaged.  Overbeek teaches crosslinking/multifunctional extender monomers (Overbeek 8:25-37 and claim 20) and shows that when the crosslinking monomer is used, it is used within the claimed amounts (e.g. 3 wt% Overbeek (claims 5-8) teaches the minimum film forming temperature and Koenig hardness, oligomerizing a mixture of free-radically polymerizable monomers in an aqueous mixture (Overbeek 1:45-57).  The oligomer in this mixture has a number average molecular weight of 500-50,000 (Overbeek 1:47).  The preferred glass transition temperature (Tg) is 50-125C (Overbeek 1:50) which teaches the claimed range with sufficient specificity.  The oligomer is water-soluble as indicated by its description as a solution in water (Overbeek 1:45).  The contents of this mixture comprise 1-45 wt% of an acid functional monomer (Overbeek 7:26), 98.5-50 wt% of a non-acid monomer (Overbeek 7:29).  Overbeek further teaches 1-10 wt% monomers which applicant considers to be adhesion promoting (e.g. ketones, diacetone acrylamide, etc.; Overbeek 7:10-28) as identified in e.g. instant claim 39.
Regarding claim 37: The monomers comprise carboxyl groups (Overbeek 6:47).
Regarding claim 38-39: Overbeek teaches monomers such as diacetone acrylamide (Overbeek 8:25-36).
Regarding claim 42:  Overbeek teaches the claimed properties with sufficient specificity (Overbeek 7:44-51).
Regarding claims 43-44:  Overbeek teaches several of the claimed species including acetoacetoxy ester of hydroxyalkyl (meth)acrylate (Overbeek 8:36) and difunctional monomers exhibiting acrylate and other functionalities (Overbeek 8:25-37).
Regarding claim 45:  Overbeek shows multiple examples having about 3 wt% crosslinker content. The oligomer is present at 5-50 wt% of the emulsion polymer (Overbeek 11:40-43); since the hydrophobic/emulsion polymer is the balance of this ratio, the claimed range of 50-95% is taught.
Regarding claim 47:  Overbeek does not require hydrolysable crosslinkers and their absence is at once envisaged.
Regarding claim 48:  Overbeek teaches the claimed Koenig hardness (Overbeek claim 5).
Regarding claim 49:  Overbeek teaches the claimed solids content (11:30-37).  The claimed property has been interpreted as being inherent since the claim is anticipated.
Regarding claim 50:  Overbeek anticipates the coating composition.  The intended use as a glaze or Lazure finish has been interpreted as being met by Overbeek since the invention is anticipated, and the instant specification does not require additional ingredients to meet the claimed intended use.
Regarding claim 51:  Overbeek teaches a coating composition (Overbeek 1:5-10) and articles thereof (Overbeek claim 54), comprising, polymerizing in the presence of an oligomer, at least one free-radically polymerizable monomer having a Tg of at least 40C lower than the oligomer (Overbeek 1:57-65).  The oligomer is present at 5-50 wt% of the emulsion polymer (Overbeek 11:40-43).  Adipic hydrazine is not required and its absence is at once envisaged.  Overbeek teaches crosslinking/multifunctional extender monomers (Overbeek 8:25-37 and claim 20) and shows that when the crosslinking monomer is used, it is used within the claimed amounts (e.g. 3 wt% diacetone acrylamide in Example 1).  Overbeek (claims 5-8) teaches the minimum film forming temperature and Koenig hardness, oligomerizing a mixture of free-radically polymerizable monomers in an aqueous mixture (Overbeek 1:45-57).  The oligomer in this mixture has a number average molecular weight of 500-50,000 (Overbeek 1:47).  The preferred glass transition temperature (Tg) is 50-125C (Overbeek 1:50) which teaches the claimed range with sufficient specificity.  The oligomer is water-soluble as indicated by its Overbeek 1:45).  The contents of this mixture comprise 1-45 wt% of an acid functional monomer (Overbeek 7:26), 98.5-50 wt% of a non-acid monomer (Overbeek 7:29).  Overbeek further teaches 1-10 wt% monomers which applicant considers to be adhesion promoting (e.g. ketones, diacetone acrylamide, etc.; Overbeek 7:10-28) as identified in e.g. instant claim 39.
Regarding claim 53:  Overbeek teaches the claimed substrates (claim 54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,962,571 to Overbeek et al. in view of U.S. Patent No. 7,812,090 to Killilea et al.
Regarding claim 40:  Overbeek does not teach the vinyl silane species of monomers.
Killilea teaches vinyl silanes (Killilea 1:50-60; 7:45-8:5) for use in aqueous coatings.  Overbeek and Killilea are analogous art in that they are concerned with the same field of endeavor, namely aqueous emulsion coatings.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add or substitute the claimed vinyl silane monomer known from Killilea into the composition of Overbeek.  The motivation in doing so would have been improve the adhesion to substrate and water resistance (Killilea 1:15-45).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,962,571 to Overbeek et al. 
Regarding claim 46:  Overbeek teaches the hydrophobic polymer has a temperature at least 40C below the glass transition temperature of the aqueous solution polymer; the aqueous solution polymer can be as low as 10C (Overbeek claim 50).  Glass transition temperatures below -40C are within the overlapping range taught by Overbeek.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to arrive at the claimed glass transition temperature through routine experimentation, by known processes such as selecting monomers known to produce lower Tg polymers (Overbeek 12:10-29).  The motivation in doing so would have been hardness (Overbeek 1:25-32) at low temperature, as a person having ordinary skill in the art recognizes that the glass transition temperature is a point where a polymer begins to soften, and a low glass transition temperature would enable the polymer to remain hard at low temperature. 

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,962,571 to Overbeek et al. in view of U.S. Patent No. 4,904,724 to Auchter et al.
Regarding claim 52:  Overbeek teaches the composition of claim 51 as set forth above, which has the claimed Mn and Tg properties and is solvent-free.
Overbeek teaches the claimed genus but not the claimed species of crosslinker/chain extending monomer.  Auchter teaches the claimed crosslinkers/chain extenders (Auchter 2:27-38).  Overbeek and Auchter are analogous art in that they are concerned with the same field of endeavor, namely aqueous coatings made by emulsion polymerization in the presence of a polymer solution.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add or substitute the claimed chain extender, known from Auchter into the invention of Overbeek.  The motivation in doing so would have been routine experimentation with the recognized benefits such as high film hardness, gloss and mechanical properties (Auchter 1:65-2:5) that come when the claimed crosslinkers are used in similar compositions.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,962,571 to Overbeek et al. in view of US 2017/0275408 to Yang et al.
Regarding claim 54:  Overbeek teaches that the coating is suitable for wood substrates (11:54-60) but does not specifically teach furniture.
Yang teaches compositions for coating furniture (Yang ¶ [0002]).  Overbeek and Yang are analogous art in that they are concerned with the same field of endeavor, namely coatings made by emulsion polymerization in the presence of an aqueous oligomer.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to coat furniture in Overbeek to arrive at the invention as claimed, as taught by Yang.  The motivation in doing so would have been to protect the surface of the furniture without defects such as brush marks of lap lines (Yang ¶ [0002]).



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767